Name: Council Regulation (ECSC, EEC, Euratom) No 420/85 of 18 February 1985 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 51 /6 21 . 2. 85Official Journal of the European Communities COUNCIL REGULATION (ECSC, EEC, EURATOM) No 420/85 of 18 February 1985 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Commu ­ nities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EEC, Euratom) No 419/85 (2), and in particular Articles 63 , 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employment, Having regard to Council Decision 8 1 / 1 061 /Euratom, ECSC, EEC of 15 December 1981 amending the method of calculation of the remuneration of officials and other servants of the Communities (3), Having regard to the proposal from the Commission, Whereas it has appeared advisable, following examination of the level of the remuneration of officials and other servants carried out on the basis of a report drawn up by the Commission, to adjust the remuneration and pensions of officials and other servants of the Communities under the 1984 annual review, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1984 : (a) The table of basic monthly salaries in Article 66 of the Staff Regulations is replaced by the following : (') OJ No L 56, 4. 3 . 1968 , p. 1 . (2) See page 1 of this Official Journal . (3) OJ No L 386, 31 . 12 . 1981 , p. 6 . 21 . 2. 85 Official Journal of the European Communities No L 51 /7 Grade Step 1 2 3 4 5 6 7 8 A 1 A 2 A 3 / LA 3 A 4 / LA 4 A 5 / LA 5 A 6 / LA 6 A 7 / LA 7 A 8 / LA 8 285 816 253 636 210 063 176 467 145 489 125 725 108 226 95 719 300 997 268 124 222 734 186 359 154 109 132 586 113612 99 578 316 178 282 612 235 405 196 251 162 729 139 447 118 998 331 359 297 100 248 076 206 143 171 349 146 308 124 384 346 540 311 588 260 747 216 035 179 969 153 169 129 770 361 721 326 076 273 418 225 927 188 589 160 030 135 156 286 089 . 235 819 197 209 166 891 298 760 245 71 1 205 829 173 752 B 1 B 2 B 3 B 4 B 5 125 725 108 940 91 371 79 033 70 642 132 586 114 046 95 619 82 715 73 624 139 447 119 152 99 867 86 397 76 606 146 308 124 258 104 115 90 079 79 588 153 169 129 364 108 363 93 761 160 030 134 470 112611 97 443 166 891 139 576 116 859 101 125 173 752 144 682 121 107 104 807 C 1 C 2 C 3 C 4 C 5 80 610 70 114 65 404 59 088 54 498 83 860 73 093 67 956 61 484 56 728 87 110 76 072 70 508 63 880 58 958 90 360 79 051 73 060 66 276 61 188 93 610 82 030 75 612 68 672 96 860 85 009 78 164 71 068 100 110 87 988 80 716 73 464 103 360 90 967 83 268 75 860 D 1 D 2 D 3 D 4 61 579 56 149 52 264 49 277 64 272 58 540 54 500 51 296 66 965 60 931 56 736 53 315 69 658 63 322 58 972 55 334 72 351 65 713 61 208 75 044 68 104 63 444 77 737 70 495 65 680 80 430 72 886 67 916 (b)  'Bfrs 4 092 is replaced by 'Bfrs 4 325 in Article 1 ( 1 ) of Annex VII to the Staff Regulations,  'Bfrs 5 271 ' is replaced by 'Bfrs 5 571 ' in Article 2 ( 1 ) of Annex VII to the Staff Regulations,  'Bfrs 9 41 5' is replaced by 'Bfrs 9 952' in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4 ( 1 ) of Annex VII thereto,  'Bfrs 4 709' is replaced by 'Bfrs 4 977' in the first paragraph of Article 3 of Annex VII to the Staff Regulations . Article 2 With effect from 1 July 1984 : (a) The table of basic monthly salaries in Article 20 of the conditions of employment of other servants is replaced by the following : No L 51 /8 Official Journal of the European Communities 21 . 2. 85 Grade Step 1 2 3 4 5 6 7 8 A 1 285 816 300 997 316 178 331 359 346 540 361 721I A 2 253 636 268 124 282 612 297 100 311 588 326 076 ll A 3 / LA 3 210 063 222 734 235 405 248 076 260 747 273 418 286 089 298 760 A 4 / LA 4 176 467 186 359 196 251 206 143 216 035 225 927 235 819 245 711 A 5 / LA 5 145 489 154 109 162 729 171 349 179 969 188 589 197 209 205 829 A 6 / LA 6 125 725 132 586 139 447 146 308 153 169 160 030 166 891 173 752 A 7 / LA 7 108 226 113 612 118 998 124 384 129 770 135 156l A 8 / LA 8 95 719 99 578 IIIII B 1 125 725 132 586 139 447 146 308 153 169 160 030 166 891 173 752 B 2 108 940 114 046 119 152 124 258 129 364 134 470 139 576 144 682 B 3 91 371 95 619 99 867 104 115 108 363 112611 116 859 121 107 B 4 79 033 82 715 86 397 90 079 93 761 97 443 101 125 104 807 B 5 70 642 73 624 76 606 79 588\ C 1 76 954 80 051 83 148 86 245 89 342 92 439 95 536 98 633 C 2 66 971 ­ 69 807 72 643 75 479 78 315 81 151 83 987 86 823 C 3 62 549 64 972 67 395 69 818 72 241 74 664 77 087 79 510 C 4 56 563 58 838 61 113 63 388 65 663 67 938 70 213 72 488 C 5 52 143 54 294 56 445 58 596Il! D 1 58 950 61 499 64 048 66 597 69 146 71 695 74 244 76 793 D 2 53 775 56 045 58 315 60 585 62 855 65 125 67 395 69 665 D 3 50 137 52 256 54 375 56 494 58 613 60 732 62 851 64 970 D 4 47 386 49 232 51 078 52 924 (b) The table of basic monthly salaries in Article 63 of the conditions of employment of other servants is replaced by the following : Category Group Class 1 2 3 4 I I 134 175 150 796 167 417 184 038 A II 97 383 106 871 116359 125 847 III 81 839 85 483 89 127 92 771 B IV 78 624 86 314 94 004 101 694 V 61 755 , 65 824 69 893 73 962 c VI 58 730 62 189 65 648 69 107 VII 52 568 54 357 56 146 57 935 D VIII 47 513 50 311 53 109 55 907 !X 45 757 46 394 47 031 47 668 21 . 2. 85 Official Journal of the European Communities No L 51 /9 Chile Venezuela 173,8 187,7 Article 3 With effect from 1 July 1984, the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 2 597 per month for officials in grade C 4 or C 5,  Bfrs 3 981 per month for officials in grade C 1 , C 2 or C 3 . 3 . With effect from 1 July 1984, the weightings applicable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : Article 4 1 . Pensions for which entitlement has accrued by 1 July 1984 shall be calculated from that date for offi ­ cials and temporary staff, other than temporary staff covered by Article 2 (d) of the conditions of employ ­ ment of other servants, by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation . 2. Pensions for which entitlement has accrued by 1 July 1984 shall be calculated from that date for temporary staff covered by Article 2 (d) of the condi ­ tions of employment of other servants by reference to the table of basic monthly salaries laid down in Article 20 of the conditions of employment, as amended by Article 2 (a) of this Regulation . Belgium Denmark Germany France Greece Ireland Italy :  except Varese  Varese Luxembourg Netherlands United Kingdom Spain Portugal Switzerland Yugoslavia United States of America :  except New York  New York Canada Japan Turkey Austria Venezuela Brazil Australia Thailand India Algeria Chile Morocco Syria Tunisia Egypt Jordan Lebanon Israel 100,0 116,9 108.5 102,9 96.0 95.1 98.8 101.7 (') 100,0 104.0 95,0 101,0 81,7 140.1 99.2 187.3 202.8 156.7 203.8 81,2 120.6 84.9 86,2 (') 161,1 195,7 150,0 158,7 (') 156,0 111,6 154.4 118,4 326,4 212.2 151.6 (') 170.7 Article 5 With effect from 1 July 1984 '1 July 1983' in the second paragraph of Article 63 of the Staff Regulations is replaced by '1 July 1984'. Article 6 1 . With effect from 1 May 1984 the weightings applicable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : Yugoslavia Israel Turkey Egypt Brazil 154,9 818,5 128,0 311,0 264,7 (') 4. The weighting applicable to pensions shall be determined in accordance with the second subpara ­ graph of Article 82 ( 1 ) of the Staff Regulations. Article 7 1 . With effect from 1 July 1984, the weighting applicable to pensions and allowances paid to persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 1 60/80 (2) shall be as follows : 2. With effett from 16 May 1984 the weightings applicable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : Belgium Denmark Germany France 124,9 152,3 107.5 140.6 Greece Italy (Varese) Portugal 118,4 109,8 (') 96,9 (') Provisional figure . (2) OJ No L 20, 26. 1 . 1980, p. 1 . No L 51 / 10 Official Journal of the European Communities 21 . 2 . 85 Ireland Italy Luxembourg Netherlands United Kingdom 120.4 142.5 124,9 105,5 94,2 Article, the weighting applicable to the pension shall be that for Belgium . Article 8 With effect from 1 July 1984, the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations is replaced by the following : 2. If a person entitled to a pension declares his home to be in a country other than those listed in this Entitled to household allowance Not entitled to household allowance First to 15th day From 16th day First to 15th day From 1 6th day Bfrs per calendar day A 1 to A 3 and LA 3 1 687 795 1 160 666 A 4 to A 8 and LA 4 to LA 8 I and category B 1 637 742 1 110 580 Other grades 1 485 693 956 479 Article 9 With effect from 1 July 1984, the allowances laid down in Article 1 of Regulation (ECSC, EEC, Euratom) No 300/76 (') for shiftwork shall be fixed at Bfrs 7 526, Bfrs 12 417 and Bfrs 16 932 . Article 10 With effect from 1 July 1984, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) shall be subject to a weighting of 2,692794. With effect from 1 July 1984, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 shall be subject to a weighting of 1,132395 in the case of persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 . Article 11 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1985 . For the Council The President G. ANDREOTTI (') OJ No L 38, 13 . 2. 1976, p . 1 . (2) OJ No L 56, 4. 3 . 1968 , p . 8 .